Separate opinion of
Mr. Justice Santana Becerra.
In concurring with the opinion of the Court, I wish to state, in accordance with my pronouncements in In re Gallardo, ante, pp. 18, 75, that I share Mr. Justice Belaval’s view concerning the nature of the proceeding for removal of judges. I believe that it is essentially an instrument of Public Power pursuant, to both effects, to the sovereignty function delegated to the magistrates, regardless of the judging body that intervenes. As to the cases to be heard before this Court, it suffices that the decision correspond to a conviction determined in the light of the evidence offered by the parties at the hearing provided by law.